Citation Nr: 0401214	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-20 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and S.C.




ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty during World War II. He was 
a highly decorated combat infantryman and squad leader who 
participated in the Allied landings and campaigns in North 
Africa, Sicily and Normandy.  He was wounded in action on two 
occasions during the Normandy campaign in July 1944, and he 
received the Silver Star Medal in August 1944.  In addition, 
he was a Prisoner of War (POW) of the German Government for a 
brief period in 1943 during the Sicilian campaign.

The veteran died at the age of 84 in January 2001.  The 
appellant is the surviving spouse of the deceased veteran.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The Board remanded this case in January 2003 to schedule the 
appellant for hearing before a Veterans Law Judge at the RO.  
Thereafter, the appellant and the veteran's brother-in-law 
testified at a personal hearing held on May 6, 2003 in 
Buffalo, New York before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims file.

During the hearing, the appellant submitted to the Board a 
copy of a disability determination from the Social Security 
Administration (SSA) dated in June 1976.  This evidence has 
been accepted by the Board pursuant to the authority under 
38 C.F.R. § 20.1304(a) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.

Accrued benefits claim

It is noted that a claim seeking entitlement to service 
connection for arthritis of the cervical spine on an accrued 
benefits basis has been raised and that adjudication of that 
claim was deferred pending further development by the RO.  
The appellant was duly advised by letter in May 2001 that 
adjudication of this claim would be deferred.  Based on a  
review of the record now before the Board, it appears that 
that claim remains unadjudicated and is consequently not in 
appellate status. 


REMAND

After having reviewed the VA claims folder, the Board 
believes that a remand of this issue is necessary.

Initially, the Board would like to clarify for the record 
that the appellant in this case has been awarded dependency 
and indemnity compensation (DIC) benefits pursuant to 
38 U.S.C.A. § 1318 because the veteran was rated totally 
disabled due to service-connected disability for 10 years or 
more prior to his death.  In addition, she was awarded basic 
eligibility for education benefits under Chapter 35 of Title 
38, United States Code.  

It appears to the Board that although she would not be 
entitled to payment of a higher level of DIC if she was 
awarded such benefits under 38 U.S.C. § 1310 on the basis of 
a service-connected death, there remains a potential basis 
for entitlement to payment of additional burial benefits if 
she can establish that her husband's death was due to 
service.  

In particular, the record shows that the appellant was 
awarded burial benefits in the total amount of $935.00 
($300.00 for burial allowance, $150.00 for plot/internment 
allowance, and $485.00 for transportation expenses), paid at 
the rates prescribed for a death by nonservice-connected 
disability for a veteran who died at a VA facility, as 
happened in this case.  See 38 U.S.C.A. §§ 2302, 2303 (West 
2002).  However, if it is established under 38 U.S.C.A. 
§ 1310 that the veteran's death is the result of a service-
connected disability, the law provides a greater benefit 
under 38 U.S.C.A. § 2307, which is potentially applicable in 
this case, specifically:

. . .  the Secretary . . . shall pay the 
burial and funeral expenses incurred in 
connection with the death of the veteran 
in an amount not exceeding the greater of 
(1) $1,500, or (2) the amount authorized 
. . . in the case of a Federal employee 
whose death occurs as a the result of an 
injury sustained in the performance of 
duty.

Any amount paid under § 2307 is in lieu of burial benefits 
paid under § 2302 or § 2303.  Thus, where nonservice-
connected burial benefits have already been paid, as in this 
case, but it is later determined that entitlement to service-
connected death exists, the difference between the amount 
previously paid and the amount payable under § 2307 may be 
paid.  See also VAOPGCPREC 15-95, 60 Fed. Reg. 43187 (1995).

Accordingly, the current claim under 38 U.S.C. § 1310 is not 
moot even though DIC benefits and Chapter 35 benefits have 
been awarded.

In view of the foregoing, there exists potential entitlement 
to additional death benefits in this case, which therefore 
requires VA to fully develop and adjudicate the appellant's 
DIC claim under section 1310 on the basis of service 
connection for the cause of the veteran's death.

The Board observes in passing that the veteran was not buried 
in a national cemetery, so there is no basis for entitlement 
to payment of additional burial benefits under 38 U.S.C.A. 
§ 2308 (West 2002).

Reasons for remand

Veterans Claims Assistance Act of 2000

The Board finds that a remand is in order to ensure full and 
complete compliance with the enhanced duty to notify and duty 
to assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A].
As part of its duty to notify, VA is required to specifically 
inform the claimant which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002).  In this case, 
the record shows the RO provided the appellant with general 
notice of the statutory and regulatory provisions of the VCAA 
in its supplemental statement of the case furnished to her in 
November 2002; however, the notice was nonspecific as to the 
issue on appeal, entitlement to service connection for the 
cause of the veteran's death. 

The United States Court of Appeals for Veterans Claims (the 
Court) has repeatedly vacated Board decisions where the VCAA 
notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  It 
is abundantly clear from these judicial rulings that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the VCAA, as interpreted by the Court.

Medical nexus opinion

The appellant contends that the veteran's diabetes condition 
was incurred in service, and because diabetes was listed on 
the death certificate as an "other significant condition 
contributing to death but not related" to the immediate 
cause of the veteran's death service connection should be 
awarded for the cause of the veteran's death.  

It is undisputed factually that the medical evidence in the 
file shows that the veteran's diabetes was first medically 
treated and diagnosed in the latter half of 1947, which was 
more than a year following his discharge from service.  
See 38 C.F.R. §§ 3.307, 3.309.   The record shows further 
that the veteran tried several times to establish service 
connection for diabetes between 1947 and 1949, but his claim 
was denied essentially on the grounds of insufficient medical 
nexus evidence.  

Of interest, a VA administrative review in February 1949 
found that while it was true that transitory hyperglycemia 
and glycosuria had been known at that time to be frequently 
present during cases of severe injuries resulting in shock, 
as occurred to the veteran when he was severely wounded in 
July 1944 (traumatic amputation of his left arm), such 
elevation of blood sugar levels and sugar in the urine was 
only temporary, and that the prevailing accepted medical 
authority was that there was no relationship between trauma 
and diabetes mellitus.  In support of conclusion, the 
relatively low incidence of diabetes following World Wars I & 
II was said to bear this out. 

The veteran's diabetes claim was not referred to a medical 
expert for review; rather, the opinions of several physicians 
regarded as knowledgeable about the subject were cited.  
Those opinions were determined to outweigh a favorable 
medical opinion of a VA physician prepared in July 1948, 
which indicated that in this physician's belief, the 
veteran's shock injury from the traumatic combat wounding was 
etiologically related to the subsequent onset of diabetes in 
1947.  

It appears from the record that the veteran discontinued his 
efforts to obtain service connection for diabetes coincident 
with the RO's awarding him a total disability rating in 
August 1949.  Later-dated medical records reflect treatment 
and evaluation for the veteran's diabetes throughout the 
remainder of his life; however, there is no additional 
medical-nexus evidence vis-à-vis the veteran's military 
service (or any other possible etiology).

The appellant's current claim of entitlement to service 
connection for the cause of the veteran's death is considered 
to be an new claim.  Prior VA determinations, although of 
record and therefore to be considered, are not binding with 
respect to the instant case.

In support of her claim, the appellant submitted a copy of a 
favorable SSA decision dated in June 1976.  At her hearing in 
May 2003, the appellant and her representative essentially 
contended that the July 1948 VA physician's opinion supported 
entitlement to service connection for the cause of the 
veteran's death.

Given the lengthy passage of time since the question of 
whether the veteran's diabetes was related to service has 
been addressed, and in light of more sophisticated medical 
research in the intervening half century, the Board believes 
in fairness to the appellant's claim that a records review is 
in order to address whether the veteran's diabetes was 
related to his service, and if so, whether it caused or 
contributed to his death.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2003) 
[medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].
Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the appellant in 
an effort to obtain any additional 
relevant evidence, in particular medical 
nexus opinions concerning the matter of 
whether the veteran's diabetes was 
related to his military service, which 
has not already associated with the file.

2.  VBA should then make arrangements to 
have a VA physician conduct a records 
review of this veteran's claims file to 
determine (1) whether the etiology of the 
veteran's diabetes, which was first 
treated and diagnosed in 1947, was 
related to his military service or any 
incident thereof, and if so, (2) whether 
it was at least as likely as not that 
such diabetes caused, or substantially or 
materially contributed to, the veteran's  
death at the age of 84 in January 2001.  
In answering these questions, it is 
requested that the VA physician provide a 
discussion of the pertinent facts and the 
currently accepted medical principles 
involved.  To the extent that the medical 
opinions of record from the late 1940s 
have been rendered obsolete by more 
modern medical research, this should be 
discussed by the examiner.  The report of 
the records review should be associated 
with the  VA claims file.

3.  Thereafter, VBA must adjudicate the 
issue on appeal.  If the decision remains 
unfavorable to the appellant, a 
supplemental statement of the case should 
be prepared.  The appellant and her 
representative should be provided with 
the supplemental statement of the case 
and an appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters addressed by the Board in 
this remand.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


